DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive the application file on 12/03/2020
Status of the claim

Claim 1 is pending in the application.
Priority
This application is a continuation of U.S. Patent Application Ser. No. 16/941,243 filed on July 28, 2020, which is a continuation of U.S. Patent Application Ser. No. 15/990,340 filed on May 25, 2018, which is a continuation of U.S. Patent Application Ser. No. 14/878,716 filed on October 8, 2015, which in turn claims priority to India Patent Application filed on July 23, 2015, IN Application Serial No. 3793/CHE/2015.
Double Patenting
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No.  16/941,243. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grosser et al. US 2013/0329741 A1 hereinafter Grosser, and further in view of Gooch et al. US 2007/0211626 A1 hereinafter Gooch.

Regarding claim 1. Grosser teaches A method to assist communication of a source host, the method comprising: receiving a learn notification, [0045]; receives and processes a learn notification from the L2-MAC-Learning processing indicating the new CVID MAC FDB entry (for MAC address); 
determining if the learn notification is bound to an address, [0045]; 
in response to the learn notification being bound to the address, determining if the address is in a database, [0017] and [0047]; newly learned CVID MAC FDB entry cross references it to/check against an associated Virtual Port Profile (VPP) so as to determine validity.
 Grosser doesn’t teach in response to the address being in the database, establishing no new host move; and in response to the address not being in the database, confirming the new host move.  
Gooch discloses in response to the address being in the database, establishing no new host move; and in response to the address not being in the database, confirming the new host move, Gooch [0004], [0035]-[0038], FIG. 2; address validation and learning /MAC source addresses (learns) where MAC SA lookup; detection of new host move (or no host move).
Therefore, it would have been obvious to an ordinary skilled artisan before the effective filing date to; modify Grosser with Gooch to provide updating address resolution, MAC source addresses (learn); see Abstract, [0004], [0040].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414